TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 17, 2019



                                       NO. 03-17-00483-CV


         Integrity Global Security, LLC; and Green Hills Software, Inc., Appellants

                                                  v.

  Dell Marketing L.P., a Texas Limited Partnership, Dell Federal Systems, L.P., a Texas
  Limited Partnership; and Dell Products, L.P., a Texas Limited Partnership, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on May 5, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that the trial court erred in granting

summary judgment as to Integrity Global Security, LLC’s claims for the $1.75 million and $1.25

million minimum license commitment payments. Therefore, the Court reverses and remands the

trial court’s order granting summary judgment as to those two payments.         We affirm the

remainder of the trial court’s rulings on summary judgment. The parties each shall bear one-half

the costs relating to this appeal, both in this Court and in the court below.